MILLS, Judge.
The Consolidated City of Jacksonville appeals a judgment entered upon a jury verdict. We affirm.
Teague was awarded $18,000 for injuries done during his arrest by the City’s police officers.
We do not find that one witness’s use of the term “aggravation” in describing an old fracture which became symptomatic upon the arrest requires a new trial. The case was not tried upon a theory of aggravation nor was the jury instructed on aggravation.
The description by Teage of his treatment by the officers supports the jury’s finding of excessive use of force.
The amount of the verdict is clearly within the jury’s discretion considering the past and continuing medical bills and lost wages.
AFFIRMED.
ROBERT P. SMITH, Jr., C.J., and McCORD, J., concur.